ORDER
Upon consideration of the Petition for Rehearing filed by Plaintiff-Appellant on March 5, 2015, this court’s order of November 5, 2014 is amended as follows. In all other respects, all members of the original panel have voted to deny the petition for rehearing. No active judge called for a vote on the petition for rehearing en banc. Accordingly, in all other respects, the petition for rehearing is DENIED.
1) In the third paragraph: Delete the words “Two months” in the fourth *1175sentence final sentence, delete the phrase “he reported no pain, and” and begin the sentence with “Dr. Birch.”
2) In the penultimate paragraph delete the two sentences beginning with the phrase “to the contrary, his medical records are devoid of any complaints about elbow pain” and ending with the phrase “surgery is not a cure.”